Citation Nr: 1642929	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


	INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to February 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In March 2016, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims his current right shoulder disability is due to an injury in service.  Service treatment records (STRs) currently of record are silent for complaints, treatment, or diagnosis of right shoulder problems in service.  In August 2016, the Veteran submitted a statement in which he reported he received treatment for his shoulder in service, at a medical facility in Victoria, Texas; he expressed his belief that records of such treatment should be stored at a retired records storage facility.  [Foster Air Force Base just outside of Victoria, Texas, was operational during the 1950s.]  

Essentially, the Veteran asserts that the STRs currently in the claims file are incomplete.  STRs of the Veteran's alleged treatment in Victoria, Texas, are not in his claims file and are not shown to have specifically been sought,.  The Board is aware that the case was previously remanded and has been advanced on the Board's docket based on the Veteran 's age, and that another remand will result in further delay of the ultimate determination in this matter.  However, the  STRs now identified are of record (if they exist), and if they show treatment for a shoulder injury/disability are pertinent (and may be critical) evidence in the matter at hand.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all VA evaluations and treatment the Veteran has received for his right shoulder disability since March 2016 (when the most recent VA treatment records in the record are dated).
  
2. The AOJ should arrange for an exhaustive search to secure for the record the Veteran's complete STRs (i.e. any not already associated with the record), specifically all records of treatment he received in Victoria, Texas (apparently at Foster Air Force Base) from 1953 to 1957.  The search should encompass all storage facilities where such records may have been retired.  If the records cannot be located because they are irretrievably lost or destroyed (or did not exist), the AOJ should so certify, describing the extent of the development for the record, and the Veteran should be so notified.

3. Thereafter, the AOJ should review the record, arrange for any further development suggested by any additional evidence received (including an addendum medical advisory opinion if such is suggested by additional evidence received), and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

